Citation Nr: 0415447	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-04 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
The Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date earlier 
than May 19, 1993, for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim for an earlier effective date for TDIU.

In an April 2002 decision, the Board decided the issue of an 
earlier effective date on different ground than those upon 
which the RO based its decision.  The Board held that a June 
1999 RO decision which established May 19, 1993, as the 
effective date for TDIU became final and that the veteran's 
current claim was a claim for reopening of his claim for an 
earlier effective date based on new and material evidence.  
The Board held that even if the veteran presented new and 
material evidence to reopen his claim, he would have no legal 
entitlement to an effective date earlier than May 19, 1993 
for a TDIU.

Thereafter, the veteran filed a timely appeal with respect to 
this issue to the United States Court of Appeals for 
Veteran's Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter Court).  In April 2003, the 
Court issued an order that vacated the Board's April 2002 
decision and remanded the case for the Board to consider the 
implications of the enhanced duty to notify in the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REMAND

On May 11, 1998, the veteran filed a claim for TDIU.  His 
claim was granted in September 1998, with an effective date 
of May 1998.  The veteran filed a notice of disagreement with 
the assigned effective date, asserting that the effective 
date for TDIU should be May 19, 1993.  In June 1999, the RO 
agreed, and a May 19, 1993, effective date was awarded.

By a letter dated July 13, 1999, the RO notified the veteran 
of its June 1999 decision, and of his appeal rights.  The 
veteran did not appeal.  However, by a letter dated and 
received August 17, 2000, the veteran again asked that he be 
awarded an earlier effective date for service connection for 
asthma and for TDIU.  He submitted a statement from a doctor 
in support of his claim.

The RO denied the veteran's claim for an earlier effective 
date on the grounds that the effective date assigned for the 
TDIU rating was the date that service connection had been 
granted for bronchial asthma and that there was no evidence 
which demonstrated that the veteran was entitled to receive 
TDIU benefits prior to this date, and that he did not meet 
the percentage requirements for a TDIU rating prior to this 
date.  However, the Board determined that the veteran's 
August 2000 letter was a claim for an earlier effective date 
based on new and material evidence, because his prior claim 
for an effective date of May 19, 1993, had been granted and 
was final.

It is clear that the effective date of compensation, based on 
a claim reopened with new and material evidence after a final 
disallowance, can be no earlier than the date of receipt of 
the claim to reopen. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  More 
recently, in Leonard v. Principi, 17 Vet. App. 447 (2004), 
the Court stated, regarding claims to reopen prior denials of 
earlier effective dates, "any such claim to reopen could not 
lead to an earlier effective date."  Leonard at 451.  The 
Court further acknowledged that the finality of a prior 
denial of an earlier effective date could only be challenged 
by either the reopening of the issue, based on the submission 
of new and material evidence, or a claim of clear and 
unmistakable error within the prior denial.  Leonard at 451 
[citing Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002) (en banc)].  "Of the two, only [a claim of clear and 
unmistakable error] could conceivably result in an earlier 
effective date."  Id. [citing Flash v. Brown, 8 Vet. 
App. 332, 334 (1995)].  

Thus, the Board concluded that even if the veteran presented 
new and material evidence to reopen his claim for an earlier 
effective date for TDIU, he would have no legal entitlement 
to an effective date earlier than May 19, 1993, for a TDIU.  
However, the Board pointed out that an effective date earlier 
than that awarded in any previous RO decision that is final 
may be awarded if there was CUE in that decision or it never 
became final.  See 38 U.S.C.A. § 5110(a), 7104(b); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995); Mason v. Brown, 8 Vet. 
App. 44, 51 (1995).  Thus, for the veteran to prevail on his 
claim for a TDIU rating retroactive prior to May 19, 1993, he 
must demonstrate that there was CUE in a prior decision or 
show that the June 1999 decision which assigned the May 19, 
1993, date for the grant of a TDIU rating did not become 
final.

The veteran has not asserted that that there was CUE in a 
prior decision or that the June 1999 decision did not become 
final. 

Under VCAA, VA has an obligation to notify the claimant of 
the evidence needed to substantiate the claim and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Inasmuch as the veteran had not 
asserted that the June 1999 decision did not become final or 
that it contained CUE, the Board concluded that this is an 
instance where the law would be dispositive irrespective of 
any additional factual or evidentiary development.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) (holding 
that the Board's error concerning the notice requirements of 
the VCAA was nonprejudicial where the facts were not in 
dispute, the facts averred could not conceivably lead to a 
different result, and the Board's decision was reduced to a 
matter of law); cf. Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (where "the law as mandated by statute, and not the 
evidence, is dispositive . . . , the VCAA is not 
applicable").

However, the Court held that VA did not appear to have 
complied with the VCAA inasmuch as the Board decided the 
issue on different grounds than the RO and VA had not 
notified the veteran of the different standards, or of what 
evidence would be needed to substantiate his claim and what 
evidence he was responsible for obtaining.

In November 2003, the Board remanded this case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., to 
ensure that all VCAA notice obligations had been satisfied 
and to provide the veteran with a Supplemental Statement Of 
the Case (SSOC).  In February 2004, the AMC issued a VCAA 
letter to the veteran.  This letter informed him of what the 
evidence must show to establish unemployability.  
Unfortunately, the issue before VA now is not whether the 
veteran is unemployable, but rather whether he has provided 
new and material evidence to reopen a claim of entitlement to 
an earlier effective date for TDIU.  As stated above, in 
order to establish entitlement to an earlier effective date 
for TDIU, the veteran must allege and show that the June 1999 
decision did not become final or that it contains CUE.  
Additionally, the veteran has not been provided a SSOC which 
contains the law and regulations regarding finality and new 
and material evidence to reopen a finally denied claim.

In view of the foregoing, this appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  Particularly, the RO must 
notify the veteran of the evidence needed 
to support his claim, what evidence VA 
will develop, and what evidence the 
veteran must furnish.  As indicated 
above, unless the veteran asserts and 
shows either CUE in a prior decision or 
that the June 1999 decision did not 
become final, the Board is not aware of 
any information or evidence the veteran 
can submit that would substantiate his 
claim.

2.  The RO should then adjudicate the 
veteran's claim of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to an 
earlier effective date for TDIU.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case which 
contains legal citations regarding 
finality of prior decisions and what is 
required to establish new and material 
evidence to reopen a finally denied 
claim.  The veteran should be given an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


